DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2020 has been entered.
 

Response to Remark
This communication is considered fully responsive to the amendment filed on 12/20/2020.
Claims 23-44 are pending and are examined in this office action. 
Claims 23, 34, have been amended.
No new claim has been added and no claim has been canceled.

Response to Arguments
Applicant’s arguments, filed on 12/20/2020, with respect to claim(s) have been considered but are moot because the new ground of rejection in instant Office action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the Applicant’s arguments.

In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art of record in the current prosecution of the claims as well a new prior art. See HWANG et al. (US 20200077314 A1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-32, 34-43 are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by HWANG et al. (US 20200077314 A1; hereinafter as “HWANG”, which has a Foreign Application Priority Date of KR 10-2017-0057093 dated May 4, 2017).

With respect to independent claims: 
Regarding claim 23, HWANG teaches a method of a conditional handover (CHO) procedure for a user equipment (UE) (Figs. 18-10: UE 110, Fig. 21. UE 110) (Figs. 18-19, 21: method of a terminal may include transmitting, to a serving base station, a first message including information on a candidate target cell, receiving, from the serving base station, a second message including information on a condition for conditional handover related to the candidate target cell, and performing handover to the candidate target cell if a measurement result for the candidate target cell meets the condition for the conditional handover: [0008], the method comprising: 

    PNG
    media_image1.png
    818
    620
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    800
    602
    media_image2.png
    Greyscale


receiving, by the UE (Figs 18-19, Fig. 21: UE 110), a CHO command from a source base station (see figs. 18-19, Fig. 21: Service Node B)  (aforesaid UE 110 receives a CHO Command from Servicing Node B: element 1850, also element 1940: element 2140: [0121]), the CHO command having a CHO command identifier (ID), a target cell configuration and at least one triggering condition (CHO Command will have reference measurement IDs (i.e. CHO Command Identifier (ID) in claim), a target cell configuration for Candidate Target Cell 130 (i.e. target cell configuration in claim ) and Delta information (i.e. triggered condition): [0121];  aforesaid UE receives conditional handover which includes “ID information of the candidate target cell (i.e.. a target cell configuration in claim), measurement ID information (i.e. CHO Command ID in claim ), delta information (i.e. at least one triggering condition in claim) to which a measurement configuration based on the measurement ID information is to be applied…: [0009]); executing, by the UE (aforesaid UE 110 in figs. 18 and Fig. 21), the CHO command when the at least one triggering condition is fulfilled (see fig. 18 element 1860, 1870, also Fig. 19: element 1950, 1960: UE trigger after a given time time/ delta information/time elapse: Fig. 18 element 1870:  [0121],  Delta information is Time 1/time elapse: [0057] ); wherein the CHO command ID is generated by the source base station for identifying the CHO command (see fig 18 element 1850 “Reference measurement ID is generated by  servicing base NodeB 120:  Aforesaid Service cell/NodeB 120 “transmit three types of information, that is, the cell ID of a candidate target cell, a reference measurement ID [NOTE: CHO Command Identifier (ID) in claim], and delta information to be used when a measurement for conditional HO is performed by partially changing a measurement corresponding to the , and is different from the at least one triggering condition (a reference measurement ID and delta information are two different information: [0117]), 
and 

    PNG
    media_image3.png
    854
    659
    media_image3.png
    Greyscale

wherein the target cell configuration is generated by a target base station (See fig. 21: “The candidate target cell 130 transmits configuration information [NOTE: target cell configuration in claim] to be used in the candidate target cell 130 to the serving cell 120 through ACK (step 2125). The serving base station 120 transmits a condition for CHO to the terminal 110 along with the configuration information”: [0128]; NOTE: Candidate target BS 130 sends its target cell configuration/configuration information to Serving NodeB 120. Aforesaid Serving NodeB transmits a CHO Commands to Terminal 110 which includes aforesaid Candidate target cell’s configuration information]; also see fig. 21 element 2125, 2130, 2140).

	
Regarding claim 34, HWANG teaches A user equipment (UE) (Figs 18-19, Fig. 21: UE 110), comprising: one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (see fig. 16: [0033], “a terminal 110 may include a transceiver 1610, a controller 1620, and a storage 1630. In the disclosure, the controller 1620 may be defined as a circuit or an application-specific integrated circuit or at least one processor”: [0106]-[0107]; “The storage 1630 may store at least one of information transmitted and received through the transceiver 1610 and information generated through the controller 1620”: [0110]); at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to (Fig: 16: [0106]-[0110]):

    PNG
    media_image1.png
    818
    620
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    800
    602
    media_image2.png
    Greyscale




 receive a conditional handover (CHO) command from a source base station (see figs. 18-19, Fig. 21: Service Node B)  (aforesaid UE 110 receives a CHO Command from Servicing Node B: element 1850, also element 1940: element 2140: [0121]), the CHO command having a CHO command identifier (ID), a target cell configuration and at least one triggering condition (CHO Command will have reference measurement IDs (i.e. CHO Command Identifier (ID) in claim), a target cell configuration for Candidate Target Cell 130 (i.e. target cell configuration in claim ) and Delta information (i.e. triggered condition): [0121];  aforesaid UE receives conditional handover which includes “ID information of the candidate target cell (i.e.. a target cell configuration in claim), measurement ID information (i.e. CHO Command ID in claim), delta information (i.e. at least one triggering condition in claim) to which a measurement configuration based on the measurement ID information is to be applied…: [0009]); 
execute the CHO command when the at least one triggering condition is fulfilled (see fig. 18 element 1860, 1870, also Fig. 19: element 1950, 1960: UE trigger after a given time time/ delta information/time elapse: Fig. 18 element 1870:  [0121],  Delta information is Time 1/time elapse: [0057] ); wherein the CHO command ID is generated by the source base station for identifying the CHO command (see fig 18 element 1850 “Reference measurement ID is generated by  servicing base NodeB 120:  Aforesaid Service cell/NodeB 120 “transmit three types of information, that is, the cell ID of a candidate target cell, a reference measurement ID [NOTE: CHO Command Identifier (ID) in claim], and delta information to be used when a measurement for conditional HO is performed by partially changing a measurement corresponding to the , and is different from the at least one triggering condition (a reference measurement ID and delta information are two different information: [0117]), and 

    PNG
    media_image3.png
    854
    659
    media_image3.png
    Greyscale









wherein the target cell configuration is generated by a target base station (See fig. 21: “The candidate target cell 130 transmits configuration information [NOTE: target cell configuration in claim] to be used in the candidate target cell 130 to the serving cell 120 through ACK (step 2125). The serving base station 120 transmits a condition for CHO to the terminal 110 along with the configuration information”: [0128]; NOTE: Candidate target BS 130 sends its target cell configuration/configuration information to Serving NodeB 120. Aforesaid Serving NodeB transmits a CHO Commands to Terminal 110 which includes aforesaid Candidate target cell’s configuration information]; also see fig. 21 element 2125, 2130, 2140).  
 
With respect to dependent claims: 
Regarding claims 24/35, HWANG teaches, wherein the at least one triggering condition is generated by the source base station (Fig. 18: Element 1850 is generated from Serving Base Station 120: [0121]).  

Regarding claims 25/36, HWANG teaches, further comprising releasing the CHO command when a received handover command is successfully performed (Fig. 18: HO COMLETE MSG: “transmits an HO complete message because a UE HO condition for the corresponding cell is met and thus the terminal performs HO” [0097]).

Regarding claims 26/37, HWANG teaches, wherein: the handover procedure is performed based on a conventional handover command instructing the UE to connect to a target cell; and the conventional handover command is without a triggering condition and is not the CHO command (Normal handover from serving base station to target base station: [0002], Fig. 4: Normal handover: [0056-[0058]).

Regarding claims 27/38, HWANG teaches, wherein the and over command handover procedure is performed based on a CHO command with at least one triggering condition (see fig. 8: CHO Command has trigging condition: delta information or Time 1: [0121], [0057], [0117]). 

Regarding claims 28/39, HWANG teaches, further comprising: starting a CHO execution timer when the CHO command is executed (Time 1: [0057]).

Regarding claims 29/40, HWANG teaches, further comprising: performing a radio resource control (RRC) connection re-establishment procedure upon an expiry of a CHO execution timer ([0057]-[0058], [0061]).

Regarding claims 30/41, HWANG teaches, further comprising: sending a CHO failure report to the source base station upon an expiry of a CHO execution timer (HO execution timer (execution time): a terminal 110 starts a timer from the moment when a UE-based 110 execution event is initialized. This timer may be configured as an RRC dedicated message along with a UE HO condition from a serving base station 120. The timer is stopped when the terminal 110 performs HO to a target cell and transmits an HO complete message. If the timer expires, the terminal 110 considers it as an HO failure and enters an RLF processing routine. [0096]).

Regarding claims 31/42, HWANG teaches, wherein the CHO command comprises a CHO command priority (In another embodiment, while the terminal 110 performs CHO (steps 2010, 2020, 2025, 2030, 2040, 2050), if a candidate target cell 130 gives priority to a different terminal 110 not based on results measured by the terminal 110 and performs resource allocation, terminal allocation for CHO may be released. If the candidate target cell 130 notifies a serving cell 120 (step 2070) of CHO resource release request contents attributable to the priority of the different terminal (step 2060), the serving cell 120 transmits a corresponding candidate target cell ID and release indication to the terminal 110 (step 2080). In response thereto, the terminal 110 stops a measurement performed toward the corresponding candidate target cell 130, 

Regarding claims 32/43, HWANG teaches, further comprising: receiving, by the UE, an instruction from the source base station; executing, by the UE, the CHO command upon receiving the instruction (Base sends UE CHO command with instruction: [0121]-[0122]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 33, 44 are rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al. (US 20200077314 A1; hereinafter as “HWANG”, which has a Foreign Application Priority Date of KR 10-2017-0057093 dated May 4, 2017) in view of SUSITAIVAL et al. (US 20190281511 A1; hereinafter as “SUSITAIVAL”, which has a PCT/SE2017/051326 filled on December 21, 2017).

Regarding claims 33/44, HWANG does not explicitly discloses: 
further comprising: receiving at least another CHO command having at least another triggering condition;  Page 3 of 8Preliminary Amendment Appl. No.: 16/246,056 Attorney Docket No.: US75519 wherein when the triggering condition in the CHO command and the at least another triggering condition in the at least another CHO command are fulfilled, the UE executes one of the CHO command and the at least another CHO command having a higher CHO command priority.  

SUSITAIVAL in the same field of endeavor, discloses: further comprising: receiving at least another CHO command having at least another triggering condition; wherein when the triggering condition in the CHO command and the at least another triggering condition in the at least another CHO command are fulfilled, the UE executes one of the CHO command and the at least another CHO command having a higher CHO command priority (In another embodiment, when a serving cell 120 transmits such information on the candidate target cell 130 to the terminal 110, quadruplet information may be given to the terminal 110 like (a new measurement ID for CHO, a reference measurement ID, delta info, and a target cell ID). In this case, a portion newly included compared to the previous example is the "new measurement ID for CHO." If the terminal 110 receives the ID, the terminal 110 makes a new measurement to be used for CHO based on the existing triplet (reference 

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of SUSITAIVAL to the system of HWANG in order to provide an appropriate link switching mechanism (SUSITAIVAL, [0004]). The motivation would be to improving and enhance efficient signaling and reduce link switching latency (SUSITAIVAL, [0004]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. YIN et al, US 20200022042 A1: ENHANCED CONDITIONAL HANDOVER (title). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M Mostazir Rahman/Examiner, Art Unit 2411